TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00436-CR



                                Robert Hernandez, Appellant

                                               v.

                                 The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 55790, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s first amended motion to dismiss this appeal is granted. See Tex. R. App.

P. 42.2(a). The appeal is dismissed.




                                            __________________________________________

                                            David Puryear, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: January 24, 2005

Do Not Publish